Citation Nr: 1644633	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  10-44 397	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable evaluation prior to December 3, 2010 and in excess of 10 percent from December 3, 2010 for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran filed a notice of disagreement (NOD) with that determination in December 2009 and was issued a statement of the case (SOC) in October 2010.  In October 2010, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in November 2012.  A transcript is of record.  In February 2014, the Board remanded the appeal for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 


FINDINGS OF FACT

1.  Application of the Veteran's audiometric test results to the rating schedule shows that a compensable rating for the bilateral hearing loss disability cannot be assigned prior to December 3, 2010, and the subjective complaints involving difficulty hearing people talk and hearing the television are reasonably described by the rating schedule. 

2.  From December 3, 2010, audiometric findings correspond to a numeric designation of no greater than IV in the right ear and III in the left ear, and the continued subjective complaints involving difficulty hearing people talk and hearing the television are reasonably described by the rating schedule.
CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss, prior to December 3, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.27, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss, from December 3, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.27, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an initial compensable evaluation prior to December 3, 2010 and in excess of 10 percent from December 3, 2010 for bilateral hearing loss.  With respect to these claims, VA has substantially complied with all prior remand directives and also met all statutory and regulatory notice and duty to assist provisions.  There are no contrary contentions in this regard.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Stegall v. West, 11 Vet. App. 268 (1998); see also Appellate Brief, 1-3 (Aug. 25, 2016) (VBMS).

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  "Staged" ratings may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See  38 C.F.R. § 4.3.

Disability ratings for hearing loss are assigned pursuant to the rating schedule set forth in 38 CF.R. § 4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  

Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, 4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85 and the intersection of the scores provides the percentage of disability.  Id.

Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  See id.  Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.86(c).

Evaluation of bilateral hearing loss prior to December 3, 2010

The Veteran seeks a compensable evaluation for his bilateral hearing loss, prior to December 3, 2010.  The evidence of record includes several reports of audiometric testing.  For example, the Veteran underwent audiometric testing in March 2007.  See Private Treatment Records, 6 (Dec. 19, 2008) (VBMS).  Considered in a light most favorable to the Veteran, this testing showed the following puretone thresholds in decibels: 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20 
15 
20 
40 
80 
96
LEFT
20 
10 
10 
30
80
96









These findings do not constitute exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  Charting the March 2007 audiology results against Table VI indicates a numeric designation of "I" in the right ear and "I" in the left ear.  Charting these findings against Table VII, results in a noncompensable rating.  See 38 C.F.R. § 4.85.  Accordingly, a higher schedular rating may not be assigned on the basis of these results.

The Veteran also underwent audiometric testing in April 2007.  See VA treatment records, 1 (Apr. 4, 2007) (VBMS).  Considered in a light most favorable to the Veteran, this testing showed the following puretone thresholds in decibels: 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
20
15
20
70
92
LEFT
25
25
20
30
70
92









These findings do not constitute exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  Charting the April 2007 audiology results against Table VI indicates a numeric designation of "I" in the right ear and "I" in the left ear.  Charting these findings against Table VII, results in a noncompensable rating.  See 38 C.F.R. § 4.85.  Accordingly, a higher schedular rating may not be assigned on the basis of these results.  

The Veteran also underwent audiometric testing in February 2008.  See Private Treatment Records, 3 (Feb. 28, 2008) (VBMS).  Considered in a light most favorable to the Veteran, this testing showed the following puretone thresholds in decibels: 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20 
15
20
35
80
96
LEFT
20
10
15
35
80
90









These findings do not constitute exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  Charting the February 2008 audiology results against Table VI indicates a numeric designation of "I" in the right ear and "II" in the left ear.  Charting these findings against Table VII, results in a noncompensable rating.  See 38 C.F.R. § 4.85.  Accordingly, a higher schedular rating may not be assigned on the basis of these results.  

In September 2009, the Veteran underwent a VA audiology examination.  See VA examination, 2 (Sept. 3, 2009) (VBMS).  This testing showed the following puretone thresholds in decibels: 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
10
15
15
70
80
LEFT
25
20
15
35
70
80









These findings do not constitute exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  Charting the September 2009 audiology results against Table VI indicates a numeric designation of "III" in the right ear and "III" in the left ear.  Charting these findings against Table VII, results in a noncompensable rating.  See 38 C.F.R. § 4.85.  Accordingly, a higher schedular rating may not be assigned on the basis of these results.  

In December 2010, the Veteran underwent another VA audiology examination.  See VA examination, 2 (Dec. 3, 2010) (VBMS).  This testing showed the following puretone thresholds in decibels: 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
35
25
30
30
80
60
LEFT
30
35
30
45
75
80









These findings do not constitute exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  Charting the December 2010 audiology results against Table VI indicates a numeric designation of "V" in the right ear and "III" in the left ear.  Charting these findings against Table VII, results in a compensable rating of 10 percent disabling.  See 38 C.F.R. § 4.85.  This corresponds with the current effective date of the Veteran's bilateral hearing loss compensable rating of 10 percent disabling.  See Rating Decision, 1 (Sept. 25, 2015) (VBMS).  In light of the foregoing, a compensable schedular disability rating may not be assigned for the Veteran's bilateral hearing loss disability, prior to December 3, 2010.  See 38 C.F.R. § 4.85.   

Evaluation of bilateral hearing loss after December 3, 2010

The Veteran seeks a disability rating in excess of 10 percent from December 3, 2010 for bilateral hearing loss.  In April 2014, the Veteran underwent a VA audiology examination.  See VA examination, 1-2 (Apr. 2, 2014) (VBMS).  This testing showed the following puretone thresholds in decibels: 


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
35
30
30
35
80
68
LEFT
30
35
35
45
80
76








These findings do not constitute exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  Charting the April 2014 audiology results against Table VI indicates a numeric designation of "IV" in the right ear and "III" in the left ear.  Charting these findings against Table VII, results in a compensable rating of 10 percent disabling.  See 38 C.F.R. § 4.85.  As the Veteran has already been awarded a rating of 10 percent, a higher schedular rating may not be assigned on the basis of these results.  
Consideration of an extraschedular rating

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability must be in the interest of justice.  See Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the symptomatology of the Veteran's hearing loss disability.  The Veteran's hearing loss is productive of decreased hearing acuity and this manifestation is expressly encompassed by the rating criteria.  

Moreover, the rating schedule for evaluating a hearing impairment specifically includes a special section for evaluating "[e]xceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86.  This section was added "because the speech discrimination test may not reflect the severity of communicative functioning these Veterans experience."  64 Fed. Reg. 25200, 25203 (1999).  "This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise."  Id.  This was done because "VHA found that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."  Id.; see also 59 Fed. Reg. 17295 ("While results of speech discrimination tests with this type of hearing loss in a controlled setting are often near normal, they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids.").

Because the rating schedule was specifically designed to encompass hearing impairments that involve both expected and exceptional hearing impairments, the Board must conclude that the rating schedule for evaluating this Veteran's hearing impairment was specifically designed to compensate for the types of functional effects he is describing.  

The rating criteria are therefore adequate to evaluate the Veteran's service-connected bilateral hearing loss.  Moreover, the record does not contain evidence demonstrating that the Veteran's service-connected hearing loss disability has caused marked interference with employment or frequent periods of hospitalization.  As a result, referral for consideration of an extraschedular rating is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Consideration of a total disability rating based on individual unemployability

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated as totally disabled.  See 38 C.F.R. §§  3.340, 4.16 (2016).  A claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this case, the Veteran has submitted evidence that he sought invocation of the Family and Medical Leave Act (FMLA) due to a serious health condition.  See, e.g., Private Treatment Records, 2 (Sept. 8, 2015) (primary care, noting complaints of "arthritis, foot pain, and dizziness."); see also Private Treatment Records, 2 (Sept. 8, 2015) (psychology and audiology, noting complaints of "anxiety . . . stress management . . . tinnitus . . . dizziness . . .").  

Although these documents reference tinnitus, which has been service-connected, they clearly indicate that the dizziness and psychological symptoms are causing remarkable interference with his employment, rather than his tinnitus disability.  Notably, the Veteran has not been awarded service connection for dizziness or an acquired psychiatric disorder.  See Rating Decision Codesheet, 1 (Sept. 25, 2015) (VBMS); see also VA examination, 5 (Nov. 3, 2016) (VBMS) (noting that the Veteran "may have limitation with tasks at elevated heights or operating heavy machinery due to dizziness . . .").  Therefore, the Board finds that the record does not raise entitlement to a TDIU because the Veteran has not established service connection for the conditions causing marked interference with his employment.  See 38 C.F.R. § 4.16.  


ORDER

Entitlement to an initial compensable evaluation prior to December 3, 2010 and in excess of 10 percent from December 3, 2010 for bilateral hearing loss is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


